Citation Nr: 0013239	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  95-09 458	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Providence, Rhode Island


THE ISSUES

1.  Entitlement to secondary service connection for a dental 
disorder.  

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had service from June 1969 to March 1971.  This 
appeal arises from a November 1994 rating decision, which 
denied a rating in excess of 30 percent for PTSD.  This 
appeal also arises from a November 1998 rating decision, 
which denied secondary service connection for a dental 
disorder on the basis that it is not due to service-connected 
PTSD.  


FINDINGS OF FACT

1.  The claim for secondary service connection for a dental 
disorder on the basis that it is due to service-connected 
PTSD is not plausible.  

2.  The veteran's PTSD has not resulted in considerable 
social impairment or considerable industrial impairment.  

3.  The veteran's PTSD has not resulted in occupational and 
social impairment with reduced reliability and productivity 
due to flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty understanding complex commands, impairment of 
short- and long-term memory, impairment of judgment, 
impairment of abstract thinking, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships.  


CONCLUSIONS OF LAW

1.  The claim for secondary service connection for a dental 
disorder on the basis that it is due to service-connected 
PTSD is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  A rating in excess of 30 percent for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.132, Code 9411 (effective prior to November 7, 1996) and 
38 C.F.R. § 4.130, Code 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In an October 1994 statement, the veteran asserted a claim 
for an increased rating for service-connected PTSD.  On VA 
examination in October 1994, the veteran reported that he was 
taking medications which he thought had been a very great 
help to him with his depression.  The examining physician 
described the veteran's depression as apparently essentially 
gone or insignificant.  The veteran stated that he was 
reminded of Vietnam on a daily basis.  Hearing certain songs 
or seeing photographs of Vietnamese and helicopters brought 
him to tears.  He did not currently have nightmares, but two 
years earlier he dreamed of being in a firefight with four or 
five other men, and then finding in his dream that he had 
shot his nine-year old son.  The examining physician 
indicated that there was no evidence that the veteran was 
hypervigilant, and his concentration was not significantly 
impaired.  On clinical evaluation, the veteran was entirely 
coherent, relevant and in good contact with reality.  The 
tempo of his speech was normal, there was no psychomotor 
retardation, and he was not moody.  He had had suicidal 
thoughts in the past, but had none at the time of the 
examination.  He did not have hallucinations or delusions.  
He was well oriented in all spheres, his recent and remote 
memory were within normal range, and his calculative ability 
was at an average level.  The veteran's fund of general 
information was characterized as above average.  He worked a 
long day, and he did not have any hobbies.  He reported that 
he did have some friends, and socialized.  Diagnostic 
impressions included PTSD, which the examining physician 
opined varied between mild and moderate in severity, and 
recurrent major depression; which was in remission at the 
time of the examination.  

A report of a May 1993 VA psychiatric evaluation of the 
veteran was subsequently associated with the claims folder.  
The veteran reported that his PTSD symptoms began soon after 
he returned from Vietnam.  The frequency and severity of his 
psychological problems increased through the years, and in 
1985, he experienced symptoms of major depression on the 
anniversary of the day he was wounded in Vietnam.  He first 
sought treatment from a private psychiatrist in 1985, and 
PTSD and major depression were initially diagnosed at that 
time.  He began receiving individual psychotherapy and 
medications.  The veteran reported that his psychiatric 
symptomatology had decreased in both frequency and intensity 
since he began treatment in 1985.  The examiner's diagnoses 
included PTSD and major, recurrent depression, which was in 
remission.  

On VA examination in February 1997, the veteran reported that 
he remained married to his wife of 25 years, described the 
marriage as good, and his wife as terrific.  He believed he 
had put her through a great deal, but they had stayed 
together.  He had three children and was self-employed in 
construction, primarily restoring old properties.  His work 
day lasted from 8 a.m. to 6 p.m.  He complained of difficulty 
awakening, but stated that he was okay once he got moving.  
On clinical evaluation, the veteran was pleasant, 
cooperative, and articulate.  His affect was appropriate.  He 
reported that he sleeps approximately 7 hours a day.  He 
denied auditory or visual hallucinations, and denied suicidal 
and homicidal ideation.  He was oriented times three, and 
denied having flashbacks.  He had had a nightmare recently 
but, he could not recall details of the nightmare.  He 
reported unspecified problems with concentration.  One month 
before the examination, he had had a three week period in 
which he was having two anxiety attacks a week, but he did 
not consider this a problem at the time of the examination.  
He denied problems with anger.  The examining physician's 
diagnoses included PTSD and recurrent, major depression.  

In a January 1998 statement, the veteran asserted a claim of 
service connection for a dental disorder, which he contended 
was a result of his service-connected PTSD.  He indicated 
that he constantly grinds his teeth due to his PTSD, and this 
resulted in a dental disorder.  The veteran added that 
evidence supporting his claim could be found in records of 
his treatment for PTSD at a VA clinic by a physician 
identified as "Dr. Zakia".  

Records of VA medical treatment of the veteran, dating from 
January 1997 to January 1998, including treatment by VA 
psychiatrist Dr. Zakai, were subsequently added to the claims 
folder.  However, the records do not include a medical 
diagnosis of a dental disorder.  

In a notice of disagreement filed in December 1998, the 
veteran contended that Dr. Zakai concluded that the veteran's 
dental disorder was caused by grinding his teeth as a result 
of his service-connected PTSD.  The veteran asserted, in 
effect, that VA has a duty to assist him developing facts 
pertinent to his claim, and that a medical opinion should be 
solicited from Dr. Zakai regarding the etiology of his dental 
disorder.  

Records of VA medical treatment of the veteran, dating from 
November 1998 through August 1999, include reports of sleep 
studies and medical notes of treatment of the veteran by Dr. 
Zakai.  However, the records do not include a diagnosis of a 
dental disorder.  

On VA examination in December 1999, the veteran reported that 
he worked for his father in a construction business after 
leaving service.  He subsequently began his own construction 
business and later began a renovation business.  The veteran 
said that his business did well during the 1980s but, it 
later failed due to a dramatic drop in real estate prices, as 
well as an unscrupulous accountant.  At the time of the VA 
examination, he was buying small properties and remodeling 
them, but his business had not returned to its previous 
level.  The veteran and his wife had been married for 27 
years.  Two of the couple's three children no longer lived at 
home.  On clinical evaluation, the veteran reported that he 
had had significant psychiatric symptoms in the years 
immediately after he returned from Vietnam.  These symptoms 
included frequent nightmares, and frequent re-experiencing of 
combat events while awake; usually triggered by loud noises 
or reminders of the military and a sustained elevated level 
of anxiety.  At times, he would suddenly feel remarkably 
anxious without any particular or observable provocation.  He 
recalled that, on one occasion, he was overcome with anxiety 
while attending a dinner honoring a close friend.  The 
veteran indicated that he felt as if he just wanted to 
strangle his friend and he did not understand why he had felt 
that way.  He reported that his symptoms had significantly 
improved and he thought this improvement was due to treatment 
with his current regimen of medications.  The veteran 
described significant side effects associated with the 
medications he was taking including, an inability to 
participate in sexual activity and achieve orgasm.  The 
veteran stated that the frequency of his sexual activity had 
diminished significantly, and this was beginning to cause him 
marital problems.  However, the veteran feared that the 
severity of his psychiatric symptoms would increase if he 
discontinued using the medications he was taking.  He 
indicated that he slept pretty well, and he thought this was 
due to his medications.  He reported that he did not have 
flashbacks as frequently as he had in the past.  However, 
television reports of military action reminded the veteran of 
his combat experiences.  The examining physician noted that 
the veteran demonstrated avoidant behavior by avoiding war 
movies, and any circumstances in which he might see people 
who are injured.  The physician also indicated that there was 
improvement in the veteran's levels of vigilance and anxiety.  
The veteran attributed this improvement to medications he was 
taking, and the physician described the veteran as adamant 
about any changes in medications.  The physician noted that 
the veteran was very forthcoming and cooperative with all 
aspects of the psychiatric evaluation.  He spoke at a normal 
rate, rhythm, volume, and pitch, and there was no evidence of 
disorder of his thought process.  He described his mood as 
good, and he denied any recent pervasive change in his mood 
or neurovegetative function.  He denied suicidal and 
homicidal ideation, as well as delusions, hallucinations, or 
other psychotic symptoms.  He was cognitively alert, with a 
stable level of arousal, and he was oriented to all aspects 
of his context.  Axis I diagnoses included PTSD and a single 
episode of major depression, in remission.  The examining 
physician indicated that the veteran's PTSD symptoms were 
moderate, as reflected by his Global Assessment of 
Functioning (GAF) score of 60.  The physician noted that the 
veteran's symptoms of increased arousal and anxiety had been 
ameliorated by his medication.  The veteran was described as 
terrified of a return of his symptoms, and he insisted on 
maintaining the same medications and same dosages, despite 
significant side effects.  The veteran expressed a preference 
for the side effects of the medications he was using over a 
return of his psychiatric symptoms.  The physician opined 
that the veteran had significant impairment in his social 
functioning and, as a result of the side effects of 
medication, significant impairment in his sexual functioning.  


Analysis

Service Connection for a Dental Disorder Claimed
As Due to Service-Connected PTSD

A claimant seeking benefits under a law administered by VA 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  VA has a duty to assist a claimant 
in developing facts pertinent to the claim if the claim is 
determined to be well-grounded.  38 U.S.C.A. § 5107(a).  
Thus, the threshold question to be answered in this case is 
whether the veteran has presented a well-grounded claim; that 
is, a claim which is plausible.  If he has not presented a 
well-grounded claim, his appeal must fail, and there is no 
duty to assist him further in the development of his claim as 
any such development would be futile.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  

For a claim for secondary service connection for a disorder 
to be well-grounded, there would have to be medical evidence 
of its current existence and medical evidence that it was 
caused by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet. App. 91 (1993); Allen v. 
Brown; 7 Vet. App. 439 (1995).  

In this case, the veteran has not provided any medical 
evidence of the current existence of a dental disorder 
manifested by grinding of the teeth and commonly known as 
bruxism.  Nor has he presented any medical evidence that this 
disorder or any other dental disorder he may have is caused 
by or aggravated by his service-connected PTSD.  The 
requirements to establish a well-grounded claim for secondary 
service connection for a dental disorder on the basis that it 
is caused by or aggravated by his service-connected PTSD have 
not been met.  Therefore, the Board concludes that the claim 
for secondary service connection for a dental disorder on the 
basis that it is due to service-connected PTSD is not well-
grounded, and the claim must be denied.  


An Increased Rating for PTSD

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The rating criteria for psychiatric disabilities were amended 
effective November 7, 1996.  The Court has held that, where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Under rating criteria in effect prior to November 7, 1996 
(the former criteria), a 30 
percent rating is warranted for PTSD when there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and when 
psychoneurotic symptoms result in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
rating is warranted when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (prior 
to November 7, 1996).  

In this case, while there is evidence that the veteran has 
some social impairment due to psychiatric medications, he has 
been married for many years, he has acknowledged that he has 
friends, and no evidence demonstrates that his ability to 
maintain effective relationships with people is considerably 
impaired due to PTSD, so as to warrant a 50 percent rating 
under the former criteria.  Turning to the question of the 
degree of his industrial impairment, the veteran has been 
self-employed for many years, and while he has experienced 
financial reverses in his business, the evidence does not 
indicate that the severity of his service-connected PTSD has 
resulted in considerable industrial impairment, so as to 
warrant a 50 percent rating under the former criteria.  

Under the new criteria for rating psychiatric disorders, a 30 
percent rating is assigned when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent rating requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective November 7, 1996.  

On the most recent VA examination of the veteran, his mood 
was good and there was no finding of a flattened affect.  He 
spoke at a normal rate, rhythm, volume and pitch, and a 
previous VA examination report from February 1997 described 
him as articulate.  There is no medical evidence showing of 
circumstantial, circumlocutory, or stereotyped speech.  On 
the February 1997 VA examination, the veteran reported that 
there had been a three week period during which he was having 
anxiety attacks twice a week, but on the most recent VA 
examination of the veteran there was no clinical finding that 
he has panic attacks more than once a week.  Previous VA 
examination showed that the veteran's short- and long-term 
memory were within normal range and there is no medical 
evidence showing that he has difficulty in understanding 
complex commands, or impaired judgment or abstract thinking.  
He remains married to his wife, socializes with friends, and 
has been self-employed for many years.  Taken in its 
entirety, the evidence does not show that the veteran's 
service-connected PTSD is of sufficient severity to warrant a 
50 percent rating under the current criteria.  Accordingly, 
as an increased rating for the veteran's PTSD is not 
warranted under either the former or the current criteria, 
the Board concludes that the claim for an increased rating 
for PTSD must be denied.  


ORDER

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of secondary service connection for 
a dental disorder, the appeal is denied as to that issue.  

An increased rating for PTSD is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

